MansEiEED, J.  i. officernot sauitfn^prisl  We find no error in the court’s charge to the jury. The first instruction requested by the defendant declares in effect that a police officer may justify an assault and battery on the ground that it was committed as a means of suppressing disorderly conduct. The request was properly refused.  % when ¿ence preju-  The evidence of J. D. Page, so far as it relates to the testimony of Lena Walton given in a proceeding to which the defendant was not a party, was hearsay, and the court erred in admitting it. The verdict is amply sustained by competent evidence. But the testimony improperly received contradicted that of the defendant as to some circumstances of the case which the jury were at liberty to consider in mitigation of his punishment if they gave credit to his statement. .We cannot therefore say that the court’s error was not prejudicial. Reversed and remanded for a new trial.